Citation Nr: 1023757	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION


The Veteran served on active duty from July 1965 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that continued a 30 percent rating 
for depression.  The RO increased the rating to 70 percent in 
a January 2009 rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2010.  A transcript of 
the hearing is associated with the claims file.


FINDING OF FACT

The social and occupational impairment from the Veteran's 
depression more nearly approximates total than deficiencies 
in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
depression have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

A 70 percent rating is for assignment for depression where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R.         § 4.130, 
Diagnostic Code 9434.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9434.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Service connection for depression was granted in an August 
2006 rating decision.  The current claim for increase was 
received in May 2007.  Following its review of the record, 
the Board has determined that the impairment from the 
disability more nearly approximates the total occupational 
and social impairment required for a 100 percent rating than 
the deficiencies in most areas required for a 70 percent 
rating.

VA examination reports and treatment records show severe 
depression that prevents employment throughout the appeal 
period.  The veteran has not worked since 2003 or 2005.  His 
usual occupation prior to that was a truck driver.  Since the 
claim for increase was filed, the Veteran has undergone 
outpatient treatment at the VA medical center (VAMC) in Bay 
Pines.  Severe symptoms of depression and mood swings were 
reported despite heavy levels of prescribed medication, 
including Zoloft, Seroquel, Gabapentin, Trazadone, Li, 
Remeron and Hydroxyzine.  He was unable to sleep on numerous 
medications and was thus at times off of his medications.  He 
generally denied psychotic symptoms but consistently reported 
aggressiveness and violence which caused him to seek to avoid 
contact with others.  

Additionally of record are reports of VA examinations dated 
in July 2007 and December 2008.  In July 2007, the Veteran 
stated that hopelessness, despair, a lack of compassion and 
irritability were a way of life due to his depression.  He 
acknowledged that he was overly aggressive and admitted that 
he thought he would snap and be violent.  He reported that he 
isolated himself from others in an attempt to limit potential 
violence.  He does not leave his house and had not worked 
since at least 2005.  He stopped working because he was too 
violent towards his fellow employees.  He reported an ongoing 
conversation in his head with himself.  

On mental status examination, he was alert and oriented, 
appropriate and groomed, but he wore dark glasses throughout 
the evaluation.  He had no deficits of speech, his thoughts 
were linear and goal-directed, and he manifested no suicidal 
or homicidal ideation, intent or plan.  He did not appear to 
respond to internal stimuli.  The diagnosis was depression, 
the Global Assessment of Functioning (GAF) score was 60.  

During the December 2008 examination, the Veteran endorsed 
panic attacks, daily depression, anhedonia, poor sleep, poor 
concentration, feelings of guilt, isolation and problems 
controlling emotions.  He appeared casually dressed but his 
psychomotor activity included hand wringing.  His speech was 
slow and he was cooperative but irritable.  He felt he had 
mild improvement of symptoms on his current medication 
regimen which included mirtazapine.  He reportedly attempted 
to control panic attacks through avoidant behaviors.  The 
examining psychiatrist made a diagnosis of major depressive 
disorder with a GAF score of 46.  He observed that the 
Veteran had moderate to severe symptoms of depression daily 
and poor social and occupational functioning which caused 
total occupational and social impairment.  The examiner 
stated that the Veteran had been out of work since 2003 due 
to depression symptoms which caused difficulty interacting 
with others.  

Thus, the Board observes that the record is replete with 
support for a finding of total disability due to depression.  
The Board finds the opinion of the VA examiner in 2008 as 
well as the treatment records reflect, at a minimum, that the 
social and occupational impairment from the depression more 
nearly approximates total than deficiencies in most areas.  
This examination report is highly detailed and is considered 
most persuasive evidence in support of a finding of total 
disability.  The Board also notes that it finds the candid 
testimony of the Veteran to be consistent with the medical 
record and fully credible.  

One additional factor for consideration is the Veteran's 
recent low GAF score of 46.  The GAF score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV)).  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

The Veteran's GAF score of 46 does correspond to serious 
manifestations of depression and is consistent with his lack 
of social interaction and his inability to work.  These 
manifestations are consistent with the clinical picture 
described by health care providers.

Accordingly, the Board concludes that a 100 percent rating is 
warranted throughout the period of this claim.




ORDER

A disability rating of 100 percent for depression is granted, 
subject to the criteria governing the award of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


